Citation Nr: 1413024	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for nail/foot fungus.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1962 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Houston, Texas, which, in pertinent part, denied service connection for nail/foot fungus and vertigo and granted service connection and assigned an initial rating of 20 percent for bilateral hearing loss.  The Veteran testified before the undersigned at a May 2013 videoconference hearing.  A transcript has been associated with the file.

The issues of service connection for vertigo and an initial rating in excess of 20 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has withdrawn his appeal seeking service connection for nail/foot fungus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to service connection for nail/foot fungus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

On May 28, 2013, the Veteran appeared before the undersigned at a Board hearing and indicated that he wanted to withdraw his appeal for service connection for nail/foot fungus.  His statement was reduced to writing in the transcription process.

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. §§ 20.202, 20.204(b).  As of May 28, 2013, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to service connection for nail/foot fungus is appropriate.  See 38 U.S.C.A. § 7105(d).


ORDER

The appeal for service connection for nail/foot fungus is dismissed.


REMAND

Service Connection for Vertigo

The Veteran reports that he has dizziness which has been diagnosed as vertigo.  He is in receipt of service connection for hearing loss and tinnitus.  Peripheral vestibular disorders can be productive of hearing impairment and dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2013).  The Veteran argued before the undersigned that the vertigo and service-connected hearing loss and tinnitus may be related.  Remand is warranted to provide the Veteran with a VA examination and medical opinion to assist in determining whether the Veteran's vertigo was caused or aggravated by his service-connected hearing loss or tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Initial Rating for Bilateral Hearing Loss

The Veteran's VA treatment records contain a June 2012 VA audiology consultation that indicates the Veteran complained of worsening hearing loss at that time.  An audiometric evaluation was performed at that time.  The audiologist recommended that the Veteran try hearing aids.  The Veteran also testified before the undersigned in May 2013 that his hearing was worsening.  The last VA examination in connection with this claim was in October 2010.  As he was last afforded an examination more than three years ago and the evidence suggest an increase in symptomatology since that time, an additional evaluation is necessary.  

All VA treatment records that could potentially be helpful in resolving a claim must be obtained.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The Veteran has been receiving treatment from VA on an ongoing basis.  The claims file reflects treatment only through November 2012.  In addition, it appears that there was a June 2012 audiology consultation that included audiometric testing, which is not included in the record.  Any relevant VA treatment records from November 2012 to the present and the June 2012 audiometric test results should be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for treatment concerning bilateral hearing loss from November 2012 to the present and the June 2012 audiometric test results.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above evidence, to the extent available, schedule the Veteran for appropriate VA examination to assist in determining:

a.  Whether the Veteran's vertigo is as likely as not caused by his service-connected hearing loss or tinnitus.  

b.  Whether the Veteran's vertigo is as likely as not aggravated by his service-connected hearing loss or tinnitus.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a complete rationale for any opinion provided.

c.  Determine the current nature and severity of the bilateral hearing loss disability.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected hearing loss with a full description of the effect of the hearing loss upon his ordinary activities.  

The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


